Wells, J.
It was decided in the case of Nickerson v. Howard, 25 Maine, 394, that the defendant in error was to be regarded as the commander of the company, and that no private in the company could be excusable for refusing submission to him in that capacity.
But it is contended, that the plaintiff in error was not duly warned to attend the meeting of the company.
*237It appears, that an order from Howard was addressed to him, commanding him to warn the men, whose names were annexed to the order, that his own name was in the list annexed, and he returned at the bottom of the order and below the list, that he had warned all the men named in the list.
In the case of Cobb v. Lucas, 15 Pick. 1, it does not appear, that the name of the private was in the list, but in the margin of it, there was a direction to him to appear, agreeably to the order. And this was held a sufficient warning.
The name of the plaintiff in error having been in the list of those, whom he was ordered to warn, the reception of it was equivalent to a notice for him to appear, and by reading the order and list, he obtained the same information for himself, which he was directed to communicate to the other members of the company. Judgment of the Court below affirmed.